PER CURIAM.
The judgment and sentence entered pursuant to the trial court’s order revoking appellant’s probation is affirmed. The written order revoking appellant’s probation, however, does not conform to the oral finding that appellant was in violation of paragraph VI of the affidavit of violation of probation. Therefore, we remand with instructions to enter an amended revocation order correcting this clerical error. See Rodriguez v. State, 777 So.2d 1175 (Fla. 4th DCA 2001).
WARNER, KLEIN and HAZOURI, JJ., concur.